UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 7, 2011 SOUTHERN CALIFORNIA EDISON COMPANY (Exact name of registrant as specified in its charter) CALIFORNIA 001-2313 95-1240335 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 2244 Walnut Grove Avenue (P.O. Box 800) Rosemead, California 91770 (Address of principal executive offices, including zip code) 626-302-1212 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On March 7, 2011, Southern California Edison Company agreed to sell 1,250,000 shares of Series D Preference Stock (Cumulative, $100 Liquidation Value). For further information concerning the shares, refer to the exhibits contained in this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits (d) Exhibits See the Exhibit Index below. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOUTHERN CALIFORNIA EDISON COMPANY (Registrant) /s/ Chris C. Dominski Chris C. Dominski Vice President and Controller Date: March 9, 2011 EXHIBIT INDEX Exhibit No. Description 1 Underwriting Agreement dated March 7, 2011 4 Southern California Edison Company Certificate of Determination of Preferences of the Series D Preference Stock dated March 7, 2011 5 Opinion of Counsel Computation of Ratios of Earnings to Fixed Charges Computation of Ratios of Earnings to Fixed Charges and Preferred and Preference Stock
